Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed May
14, 2009







Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed May 14, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00416-CR
____________
 
IN RE REBECCA LONGWELL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
5, 2009, relator, Rebecca Longwell, filed a petition for writ of mandamus in
this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In her petition, relator requests that we compel the
respondent, the Sheriff of Fort Bend County, to discharge her for good conduct
time credit in accordance with her plea agreement on her conviction for
fraudulent use of identifying information.  




A court
of appeals has the authority to issue writs of mandamus against a judge of a
district or county court in the court of appeals= district and all writs necessary to
enforce its jurisdiction.  Tex. Gov=t Code Ann. ' 22.221(b).  The respondent is not a
district or county court judge.  Moreover, relator has not shown that the
exercise of our mandamus authority against the respondent is necessary to
enforce our jurisdiction because only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. 
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.
1991) (orig. proceeding).  Therefore, we have no authority to issue a writ of
mandamus against the Sheriff of Fort Bend County. 
Accordingly,
relator=s petition for writ of mandamus is
ordered dismissed for lack of jurisdiction. 
 
PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost. 
Do Not PublishCTex. R. App. P. 47.2(b).